DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/17/2022 have been considered. 
Additionally, it is noted that applicant’s response to arguments includes arguments with regards to the Levi et al. references that is not presently used in the rejection below. 
Due to the amended claimed language, the previous rejection is withdrawn, however a new rejection is made over Spenser et al. (US 7,510,575) in view of Dehdashtian et al. (WO 2006/005015) and Leewood et al. (WO 2005/112821) as presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 11,13, 15, and 21 is/are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 7,510,575) in view of Dehdashtian et al. (WO 2006/005015) and Leewood et al. (WO 2005/112821).
Referring to claim 11, Spenser et al. discloses an endovascularly deployed heart valve assembly for a patient, comprising: comprising a graft covering (additional piece of PET 571, col. 26, lines 30-34) for engaging a prosthetic heart valve leaflets (leaflet, 570), wherein the graft covering extends around the prosthetic heart valve for providing sealing thereto (Fig. 44A-B; note col. 26, lines 40-42 describes that the PET layer is between the leaflets and the outer frame); an outer frame(575) formed from a metallic material(col. 12, lines 28-31) and defining an open cell configuration(Figs. 44A-B) and having an inflow end portion and an outflow end portion(Fig. 44A-B), and being secured to the graft covering(col. 26, lines 35-47, suture, 576); and wherein the heart valve assembly has a radially compressed orientation and a radially expanded orientation (col. 12, lines 31-36), and wherein the heart valve assembly is configured for being delivered endovascularly through a femoral artery of the patient (the device of the prior art is fully capable of being crimped and later expanded for delivery).	
Spenser et al. lacks a detailed description of a sealing material positioned externally to the outer frame for providing sealing between the outer frame and a patient’s anatomical wall of the aorta to prevent paravalvular leaks, wherein the sealing material begins at the inflow end portion of the outer frame and extends over at least two rows of cells formed in the open cell configuration of the outer frame.
Dehdashtian et al. discloses a heart valve in the same field of endeavor a sealing material(256) positioned externally to the outer frame(252) for providing sealing between the outer frame and a patient’s anatomical wall of the aorta to prevent paravalvular leaks (paragraph 145), wherein the sealing material begins at the inflow end portion of the outer frame and extends over at least two rows of cells formed in the open cell configuration of the outer frame (Fig. 22, 256 extends over at least two rows of cells), wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame(paragraph 145), and wherein the sealing material is configured for being pressed against native aortic leaflets of the patient and compressing in response thereto(paragraph 145) for the purpose of preventing paravalvular leakage and encourage the coagulation of blood to further fill the gaps and prevent leakage.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the heart valve assembly of Spenser et al. to include additional fibers to be placed on a sealing member positioned externally to an outer frame as taught in Dehdashtian et al. in order to provide additional sealing against leakage.
Spenser et al. lacks a detailed description wherein the sealing material includes a plurality of non-metallic outwardly extending fibers that extend outwardly of the outer frame,  wherein the fibers are arcuate, wherein the fibers are in contact with the outer frame along a height of the sealing material, wherein the fibers are spaced-apart to define spacings in a circumferentially extending direction and an axially extending direction along the outer surface of the frame, wherein the spacings extend radially through a thickness of the sealing material beginning at an outermost portion of the fibers and extending to the frame, and wherein the sealing material is configured for being pressed against native aortic leaflets of the patient and compressing in response thereto, wherein the pressing against the native aortic leaflets forms a seal against the native valve leaflets and the frame by compression of the fibers into the spacings.
Leewood et al. discloses a stent graft in the same field of endeavor. Leewood teaches wherein the sealing material includes a plurality of non-metallic(page 12, lines 24-31) outwardly extending fibers that extend outwardly of the outer frame(see Figs. 5d),  wherein the fibers are arcuate(Fig. 5d), wherein the fibers are in contact with the outer frame along a height of the sealing material(Fig.5d), wherein the fibers are spaced-apart to define spacings in a circumferentially extending direction and an axially extending direction along the outer surface of the frame(see Fig. 5d), wherein the spacings extend radially through a thickness of the sealing material beginning at an outermost portion of the fibers and extending to the frame(page 13, line 28-31 disclose the engagement portions are individually formed; and Fig. 5d) for the purpose of deforming the vessel wall which causes necrosis and tissue growth. 
It would have been obvious to a person of ordinary skill in the art to modify the sealing material of Spenser et al. to further include a plurality of non-metallic fibers, the fibers are spaced apart and axially extending along the outer surface of the frame as taught by Leewood for the purpose of deforming the vessel wall which causes necrosis and tissue growth around the engagement portions.  This modification amounts to mere substitution of one functionally equivalent sealing material for another in the art of stent grafts, additionally, the fibers have antimigration/tissue ingrowth to increase stabilization of the device. 
Referring to claim 13, as applied to claim 11 above, Spenser et al. discloses wherein open cells formed in the open cell configuration are of a same shape(Fig. 44A-44B).
Referring to claim 15, as applied to claim 11 above, Modified Spenser et al. discloses wherein the graft covering of the inner frame, prosthetic leaflets, and the sealing material are radially overlapping. (The modification in claim 11, applies a sealing layer externally to the outer frame, and thus the inner frame, prosthetic leaflets and sealing members radially overlap).
Referring to claim 21, as applied to claim 11 above, Spenser et al. discloses wherein the graft covering extends to the inflow end portion of the outer frame, wherein, stitching extending between the graft covering and through the outer frame secures the graft covering to the inflow end portion of the outer frame (see Fig. 44B, for stitching extending through all layers, 576).

Claims 12, 20 and 22 is/are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 7,510,575) in view of Dehdashtian et al. (WO 2006/005015) and Leewood et al. (WO 2005/112821) as applied to claim 11 above, and further in view of Bahler et al.(US 2005/0273155).

Referring to claim 12, as applied to claim 11 above, Modified Spenser et al. lacks a detailed description of the fibers being collagen fibers.
Bahler et al. teaches a graft in the same field of endeavor that comprises a collagen scaffold and the use of bioremodelable materials that can include electrospun collagen for the purpose of allowing the ingrowth of host tissue (paragraph 80, 193-194).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fibers as taught in modified Spenser et al. as taught in Bahler et al. in order to promote the ingrowth of host tissue.
Referring to claim 16, as applied to claim 11 above, Modified Spenser et al. discloses fibers that radially extend outwardly of the frame.
Modified Spenser lacks a detailed description of a second plurality of fibers.
Bahler et al. teaches a plurality of fibers, that extend outwardly of the outer frame (sealing zone, comprises tissue engaging elements, 29), wherein, expansion of the graft covering closes a gap between the graft covering and the second plurality of fibers to thereby create a seal therebetween (the inner frame of Modified Spenser et al. expands and thus the plurality of fibers would create a seal) for the purpose of creating a seal at the implantation site (paragraph 162).
The fibers of Bahler et al. would then be located radially outwardly of the plurality of fibers of the device of Spenser et al. Therefore, the fibers taught in Bahler et al. would be considered ‘the first plurality of fibers’, and the fibers of Spenser would be the ‘second plurality of fibers’ that are being spaced-radially inwardly of the plurality of radially extending fibers that extend outwardly of the outer frame.
It would have been obvious to a person of ordinary skill in the art to modify the device of Spenser et al. to include the fibers of Bahler et al. in order to provide a seal to tissue at the implantation sight.
Referring to claim 20, as applied to claim 11 above, Modified Spenser et al. lacks a detailed description of the fibers extend outwardly to different positions relative to a centerline run through a longitudinal of the heart valve assembly.
Bahler et al. teaches a sealing region (21) that comprises radially extending fibers that are frayed (paragraph 158 and Fig. 5, 24) for the purpose of enhancing the sealing properties and providing an improved substrate for tissue ingrowth (paragraph 158).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fibers of Modified Spenser et al. to extend outwardly to different positions relative to a centerline run through a longitudinal of the heart valve assembly as taught in Bahler et al. in order to enhance the sealing properties and provide an improved substrate for tissue ingrowth.
Referring to claim 22, as applied to claim 11 above, Modified Spenser et al. discloses sealing material and an end of the most proximal apices of the outer frame are uncovered by sealing material and the graft covering(Fig. 44A-B of Spenser et al. shows the proximal end/edge is uncovered from material).
Modified Spenser et al. lacks a detailed description of wherein an end of most proximal apices of the outer frame extends more proximally than a proximal end of the sealing material.
Dehdashtian et al. teaches an embodiment with the sealing material not located at the most proximal end, therefore allowing the outer frame to extend more proximally than a proximal end of the sealing material (See Figs. 20a-20b, 203, 204, 205) for the purpose of sealing the cavities around the valve (page 35, lines 22-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the sealing member to not be at the most proximal edge as taught in embodiment 20 of Dehdashtian et al. for the purpose of sealing the cavities around the vale and preventing leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774